Citation Nr: 0528574	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 15, 2000 for 
the grant of a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a total disability 
rating based on individual unemployability, effective August 
15, 2000.  The veteran filed a timely appeal with respect to 
the effective date of the grant.  

In June 2005, the veteran appeared before the undersigned 
Veterans Law Judge to present testimony on his appeal.  The 
hearing transcript has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

A preliminary review of the record reveals that the veteran 
has not received proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); see also, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).    

The Board notes that the veteran raised the issue of an 
earlier effective date in his notice of disagreement.  Such 
down-stream issues do not require VCAA notice so long as VA 
already has given proper VCAA notice regarding the original 
claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this case, 
however, the veteran never received VCAA notice referable to 
the original total disability rating based on individual 
unemployability (TDIU) claim.  

Although the RO attempted to properly notify the veteran 
regarding the earlier effective date issue in correspondence 
dated in July 2003, the RO did not follow up by 
readjudicating the claim based on all the evidence, without 
taint from prior adjudications.  Therefore, the Board finds 
there may be prejudice to the veteran in this regard.  

In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand will 
cause, it recognizes that due process considerations require 
such action.  Accordingly, this matter is remanded to the RO 
via the Appeals Management Center in Washington, D.C. for the 
following:

1.  In accordance with the Veterans' Claims 
Assistance Act (VCAA), the RO must notify the 
veteran of information and evidence necessary 
to substantiate the claim for an earlier 
effective date for a total disability rating 
based on individual unemployability; 
information and evidence that VA would seek 
to provide; and information and evidence that 
the claimant was expected to provide.  
Additionally, the RO should request the 
veteran to "provide any evidence in [his] 
possession that pertains to the claim."  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


